Citation Nr: 1718715	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  16-26 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel syndrome, to include as secondary to service-connected asthma with chronic obstructive pulmonary disease (COPD) and obstructive sleep apnea (OSA).

2.  Entitlement to service connection for left carpal tunnel syndrome, to include as secondary to service-connected asthma with COPD and OSA.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected asthma with COPD and OSA.

4.  Entitlement to an initial rating in excess of 30 percent for asthma with COPD and OSA prior to July 25, 2016, and in excess of 50 percent thereafter.

5.  Entitlement to an effective date earlier than August 3, 2015, for the grant of service connection for allergic rhinitis.

6.  Entitlement to an effective date earlier than August 3, 2015, for the grant of service connection for maxillary sinusitis.

7.  Entitlement to an effective date earlier than September 4, 1998, for the grant of service connection for asthma with COPD and OSA.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability prior to August 3, 2015.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2014 and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In November 2016, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that the RO increased the initial rating for the Veteran's service-connected asthma with COPD and OSA to 50 percent, effective July 25, 2016, in an August 2016 rating decision.  However, as that increase did not represent a total grant of the benefits sought, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that it has expanded the issues on appeal to include entitlement to earlier effective dates for the grants of service connection for maxillary sinusitis and allergic rhinitis.  In doing so, it acknowledges that in March 2016, the Veteran expressed disagreement with the effective date assigned following the grant of service connection for asthma with COPD, only.  It also acknowledges that the United States Court of Appeals for Veterans Claims has expressly prohibited freestanding earlier effective date claims.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  However, as will be discussed, the Board is broadly interpreting the Veteran's claim of entitlement to service connection for "COPD lung disease asthma," submitted in July 2015, and his claim of entitlement to service connection for a sinus condition, submitted in August 2015, as one claim to reopen the claim of entitlement to service connection for "respiratory conditions" that the Veteran initially filed in 1998.  As a result, the Board understands the current appeal as stemming from disagreement with the effective dates assigned for all three of the Veteran's respiratory conditions.  Thus, the claims for earlier effective dates for allergic rhinitis and maxillary sinusitis are not impermissibly freestanding, as the December 2015 rating decision that assigned them was issued during the pendency of an appeal by which they are more appropriately encompassed.  The title page has been updated to reflect inclusion of those claims.

The Board next notes that the issue of entitlement to a TDIU has been raised by the record during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In so finding, it acknowledges that the RO granted entitlement to a TDIU effective August 3, 2015, in a December 2015 rating decision, based on a TDIU application the Veteran had submitted earlier that month.  However, as the August 3, 2015, effective date does not encompass the entire rating period currently on appeal, the issue of entitlement to a TDIU prior to that date remains on appeal and has also been added to the title page.

Additionally, the Board acknowledges the Veteran's assertion, including during his Board hearing, that he was defrauded by one or more VA employees who sought to inappropriately deny his disability claims by altering medical evidence in his file.  Although the Board does not have jurisdiction over that issue, it recognizes that altered evidence contained in the Veteran's claims file could, in some instances, impact the Board's ability to adjudicate the claims that are currently before it in a fundamentally fair manner.  See Cushman v. Shinseki, 576 F.3d 1290, 1290-1300 (Fed. Cir. 2009).  However, a fundamentally fair adjudication of the claims being decided is not impeded in this instance, as the substance of the medical record that was altered has no bearing on the only unfavorable final determination included herein-denial of an effective date earlier than September 4, 1998, for three service-connected disabilities.  Indeed, that denial is the result of application of the law to undisputed facts.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Thus, the Board finds that the Veteran is not prejudiced by adjudication of the issues of entitlement to earlier effective dates for the grants of service connection for asthma with COPD and OSA, allergic rhinitis, and maxillary sinusitis at this time.

Finally, the Board acknowledges that, in April 2017 correspondence, the Veteran requested clarification regarding how his combined disability rating was calculated.  The Board recommends that the Veteran contact his representative, or the Los Angeles County Veterans Service Office (he may wish to call (877) 452-8387 to locate the most convenient office), for assistance with that question.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The issues of entitlement to service connection for right and left carpal tunnel syndrome, entitlement to service connection for hypertension, entitlement to an increased initial rating for asthma with COPD and OSA, and entitlement to a TDIU prior to August 3, 2015, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran filed an initial claim of entitlement to service connection for respiratory conditions that was received by VA on September 4, 1998.

2.  In November 1998, the RO issued a rating decision that denied service connection for asthma.

3.  Additional, relevant service department records were received following the most recent final denial of the Veteran's claim to reopen his 1998 respiratory conditions claim.

4.  In July 2015, the RO received the Veteran's claim of entitlement to service connection for "COPD lung disease asthma," and, in August 2015, it received his claim of entitlement to service connection for a sinus condition.

5.  In a September 2015 rating decision, the RO granted service connection for asthma with COPD, effective September 4, 1998; in a December 2015 rating decision, it granted service connection for maxillary sinusitis and allergic rhinitis, both effective August 3, 2015.

6.  There were no formal or informal claims of entitlement to service connection for respiratory conditions prior to September 4, 1998.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 4, 1998, but no earlier, for the award of service connection for allergic rhinitis are met.  38 U.S.C.S. § 5110 (LexisNexis 2017); 38 C.F.R. §§ 3.151, 3.155, 3.156(c), 3.400 (2016).

2.  The criteria for an effective date of September 4, 1998, but no earlier, for the award of service connection for maxillary sinusitis are met.  38 U.S.C.S. § 5110 (LexisNexis 2017); 38 C.F.R. §§ 3.151, 3.155, 3.156(c), 3.400 (2016).

3.  The criteria for an effective date earlier than September 4, 1998, for the grant of service connection for asthma with COPD and OSA have not been met.  38 U.S.C.S. § 5110 (LexisNexis 2017); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board is awarding entitlement to an effective date of September 4, 1998, for the grants of service connection for allergic rhinitis and maxillary sinusitis.  It is also denying entitlement to an effective date earlier than September 4, 1998, for those disabilities and for the grant of service connection for asthma with COPD and OSA.  However, as already noted in the introduction to this decision, the portion of the Veteran's earlier effective date claim that is being denied is based upon application of the law to undisputed facts.  Thus, no discussion of VA's duties to notify and assist is necessary.  See Mason, 16 Vet. App. at 132.

By way of history, in September 1998, the Veteran filed a claim of entitlement to service connection for what he characterized broadly as respiratory conditions.  In November 1998, the RO denied service connection for asthma, specifically.  In July and August 2015, following submission of two additional claims to reopen that previously denied claim, the Veteran submitted claims of entitlement to service connection for "COPD lung disease asthma" and a sinus condition, respectively.  In September 2015, following an initial VA examination, the RO granted service connection for asthma with COPD and assigned an effective date of September 4, 1998, based on receipt of additional, relevant service department records.  See 38 C.F.R. § 3.156(c).  In December 2015, following an additional VA examination, it granted service connection for maxillary sinusitis and allergic rhinitis, but assigned effective dates of August 3, 2015, for those conditions.  

In March 2016, the Veteran submitted a notice of disagreement with the effective date the RO had assigned for asthma.  Following the RO's July 2016 issuance of a statement of the case, the Veteran perfected an appeal as to that issue.  In his VA Form 9, he stated that "[a]ll components of my respiratory conditions . . . existed since my discharge."  During his November 2016 Board hearing, the Veteran clarified that he was not seeking an effective date prior to September 4, 1998, for his service-connected asthma, but that he believed that a September 4, 1998, effective date was warranted for all of his service-connected respiratory conditions.

The effective date of an award based on an original claim for compensation benefits or a claim reopened after a prior final denial is typically the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.S. § 5110(a); 38 C.F.R. § 3.400.

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed.  38 C.F.R. § 3.151(a) (2016).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2016).  An informal claim is "[a]ny communication or action, indicating an intent to apply for one or more benefits . . . ." 38 C.F.R. § 3.155(a) (2016).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.

Regarding claims to reopen, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider, rather than reopen, the original claim.  See 38 C.F.R. § 3.156(c) (2016); see also Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011); Vigil v. Peake, 22 Vet. App. 63, 65 (2008) (stating that the regulation 'authorizes an effective date [for a reconsidered claim based on newly discovered service department records] as early as the date of the original claim up to the date of the claim to reopen').

As already discussed, an effective date of September 4, 1998, has already been awarded for the Veteran's service-connected asthma with COPD and OSA, based on his July 2015 claim of entitlement to service connection for "COPD lung disease asthma" and receipt of additional, relevant service department records.  Thus, the pertinent question is whether the Veteran's August 2015 claim of entitlement to service connection for a sinus condition that led to the grants of service connection for maxillary sinusitis and allergic rhinitis was an initial claim or, rather, was part and parcel of his July 2015 claim to reopen.  See 38 U.S.C.S. § 7105; 38 C.F.R. § 3.156 (2016).  The Board finds that the Veteran's August 2015 claim was part of the July 2015 claim to reopen.

A claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In the context of considering whether a claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)).  

Here, although the Veteran's August 2015 claim was characterized as a claim of entitlement to service connection for a sinus condition, only, and although the Veteran had filed a separate claim of entitlement to service connection for "COPD lung disease asthma" several days prior, the Board understands the August 2015 claim as encompassing the pertinent symptomatology at issue regardless of any confusion or change in precise diagnoses.  Velez, 23 Vet. App. at 204.  Notably, the RO, not the Veteran, narrowed his initial respiratory claim by denying service connection for asthma in 1998, and it appears that the Veteran continued to characterize his condition more narrowly thereafter based primarily on the language the RO had used.  Also notable is the Veteran's report, during a September 2015 VA examination conducted in connection with his July 2015 "COPD lung disease asthma" claim, of difficulty breathing, coughing, wheezing, sneezing, and sinus headaches when asked to describe the respiratory symptoms he experienced in service.  During the November 2015 VA examination conducted in connection with his August 2015 sinus condition claim, he described his symptoms as "trouble breathing."  

The Board finds the Veteran's description of his symptoms in September and November 2015 more relevant to the question of the scope of his claim than the specific diagnosis assigned to his respiratory condition by the RO in 1998 or the specific diagnoses he referenced in his July and August 2015 filings.  See Moody v. Principi, 360 F.3d 1306, 1310 (Fed.Cir.2004); see also Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed.Cir.2004); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir.2001).  More to the point, the Board finds that the Veteran's August 2015 claim of entitlement to service connection for a sinus condition was, as a result, essentially an extension of, or a supplement to, the "COPD lung disease asthma" claim he submitted several days prior.

As the Board has determined that the Veteran's July 2015 claim of entitlement to service connection for "COPD lung disease asthma" and his August 2015 claim of entitlement to service connection for a sinus condition constituted a single claim to reopen the issue of entitlement to service connection for respiratory conditions, the finding that additional, relevant service department records were received following the most recent final denial also applies to his August 2015 claim.  See 38 C.F.R. § 3.156(c); September 2015 rating decision.  The remaining question, then, is which of two applicable dates should be used to establish the effective date for the awards of service connection for allergic rhinitis and maxillary sinusitis that were granted in connection with the August 2015 claim-the date of the Veteran's 1998 claim for service connection for respiratory conditions, or the date on which entitlement arose.  See 38 U.S.C.S. § 5110; 38 C.F.R. § 3.400.

In this instance, the evidence of record, including the discussions of the September 2015 and November 2015 VA examiners regarding the onset of the Veteran's allergic rhinitis and sinusitis and the Veteran's own descriptions of his symptoms, suggests that the conditions arose during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "lay evidence can be competent and sufficient to establish a diagnosis of a condition when . . . lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.").  Thus, the Board finds that the appropriate effective date for the awards of service connection for those conditions is September 4, 1998-the date of the Veteran's initial claim.  His claims for earlier effective dates for allergic rhinitis and maxillary sinusitis are granted to that extent.

On the other hand, in view of the legal authority governing entitlement to effective dates, the preponderance of the evidence is against the assignment of effective dates earlier than September 4, 1998, for any of the Veteran's service-connected respiratory conditions.

As already discussed, the Veteran's initial claim for service connection for respiratory conditions was received by the RO on September 4, 1998.  No correspondence or any other document that could be construed as a claim for service connection was received by the RO prior to that time.  Thus, to the extent the Veteran believes he is entitled to an even earlier effective date for his service-connected respiratory conditions, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  As the claim that was received on September 4, 1998, is the earliest formal or informal claim seeking service connection for respiratory conditions, service connection cannot be effective prior to that date, and effective dates earlier than September 4, 1998, for the grants of service connection for allergic rhinitis, maxillary sinusitis, and asthma with COPD and OSA, must be denied.  See 38 C.F.R. § 3.400.


ORDER

An effective date of September 4, 1998, but no earlier, for the award of service connection for allergic rhinitis is granted, subject to the laws and regulations governing the payment of monetary benefits.

An effective date of September 4, 1998, but no earlier, for the award of service connection for maxillary sinusitis is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an effective date prior to September 4, 1998, for the grant of service connection for asthma with COPD and OSA is denied.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the remaining claims on appeal.

Turning first to the claims of entitlement to service connection for right and left carpal tunnel syndrome, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.S. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, the record reflects that the Veteran has been diagnosed with bilateral carpal tunnel syndrome, and he has asserted that he has nerve damage in his wrists that was caused, or at least aggravated, by decreases in his blood oxygenation level associated with his service-connected asthma with COPD and OSA.  In light of the low threshold of the McLendon standard and the foregoing evidence, the Board finds that the Veteran should be afforded an initial VA examination and opinion on remand.

Additionally, the Veteran's VA treatment records reflect that he receives Social Security Administration (SSA) Supplemental Security Income (SSI), but the records related to the SSA's determination in that regard have not yet been associated with the file.  As the record suggests that the Veteran's receipt of that income may be predicated on his carpal tunnel syndrome, those records are potentially relevant and should be obtained on remand.

Turning next to the claim of entitlement to service connection for hypertension, in November 2015, a VA examiner opined that the Veteran's current hypertension was less likely than not proximately due to or the result of the Veteran's service-connected asthma and COPD as the Veteran has asserted.  In support of his opinion, the examiner explained that the Veteran's hypertension was, instead, at least as likely as not related to his nonservice-connected Type II diabetes mellitus, citing "medical scientific knowledge of adverse macrovascular effects of DM II which contribute to arterial hypertension" as the basis for that determination.  However, secondary service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability, and that possibility was not discussed by the examiner.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Moreover, the Veteran was not awarded service connection for OSA until after the November 2015 VA examination was conducted and, as a result, the examiner did not consider that diagnosis when issuing his negative opinion.  Due to the foregoing deficiencies in the November 2015 opinion, remand for an additional VA opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Turning to the claim of entitlement to an increased initial rating for asthma with COPD and OSA, the Veteran testified during his Board hearing that the condition had worsened since his September 2015 VA examination.  As a result, a contemporaneous VA examination is required to assess the current nature, extent, and severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Finally, regarding the issue of entitlement to a TDIU prior to August 3, 2015, as decisions on the increased initial rating and service connection claims remanded herein will impact a decision on the TDIU claim, it is inextricably intertwined with those claims and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Given the need to remand the foregoing claims for other reasons, ongoing VA treatment records should also be obtained, and the Veteran should be provided another opportunity to submit, or to authorize VA to obtain, any outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any outstanding private treatment records that he wishes VA to obtain, and advise him that he may submit any additional evidence or information he might have to support his claims, to include lay statements.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file. If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

In addition, obtain any outstanding VA treatment records and associate them with the claims file.

2.  Contact the SSA and obtain a copy of that agency's decisions concerning any claims for SSI/disability benefits, including any medical records relied on to make the decisions.

3.  After the development requested in items 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the etiology of his right and left carpal tunnel syndrome.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's right and left carpal tunnel syndrome was caused by his asthma with COPD and OSA?  Please explain why or why not.

(b) If the Veteran's carpal tunnel syndrome is not caused by his service-connected asthma with COPD and OSA, is it at least as likely as not (50 percent probability or more) that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by that disability?  Please explain why or why not, specifically discussing the Veteran's assertion that decreases in his blood oxygenation level caused by his service-connected respiratory conditions have impacted the severity of his carpal tunnel syndrome.

If you find that the Veteran's carpal tunnel syndrome has been permanently worsened beyond normal progression (aggravated), please attempt to quantify the degree of aggravation beyond the baseline level of disability.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  Send the claims file to a VA physician for the purpose of obtaining an opinion regarding the etiology of the Veteran's hypertension.  If a new examination is deemed necessary to respond to the questions posed, one should be scheduled.  After review of the claims file, the physician should respond to the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused by his asthma with COPD and OSA?  Please explain why or why not.

(b) If the Veteran's hypertension is not caused by his service-connected asthma with COPD and OSA, is it at least as likely as not (50 percent probability or more) that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by that disability?  Please explain why or why not.  

If you find that the Veteran's hypertension has been permanently worsened beyond normal progression (aggravated), please attempt to quantify the degree of aggravation beyond the baseline level of disability.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5.  Schedule the Veteran for an examination to determine the current severity of his asthma with COPD and OSA.  Any necessary tests and studies must be completed, including pulmonary function testing.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  All current examination worksheets or disability benefits questionnaires (DBQs) deemed relevant by the examiner, including the respiratory conditions and sleep apnea DBQs, should be filled out.

In addition, the examiner should discuss the extent to which the Veteran's service-connected asthma with COPD and OSA likely affected his ability to function in a work environment, either sedentary or physical, during the period of the claim prior to August 3, 2015.

6.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


